      Case 2:19-cv-00193-TBM-MTP Document 159 Filed 01/25/21 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

                                           Eastern Division

PENNYMAC LOAN SERVICES, LLC,                             CIVIL ACTION
                                                         Case No: 2:19-cv-00193-TBM- MTP
                              Plaintiff,
                                                         PLAINTIFF PENNYMAC LOAN
        -vs-                                             SERVICES, LLC’S MOTION FOR
                                                         DEFAULT JUDGMENT, OR IN THE
INNOVATED HOLDINGS, INC. dba                             ALTERNATIVE, SUMMARY
SITCOMM ARBITRATION ASSOCIATION;                         JUDGMENT ON ITS THIRD,
MARK MOFFETT; SANDRA GOULETTE;                           FOURTH, FIFTH, SIXTH, AND
RONNIE KAHAPEA; MARK JOHNSON, KIRK                       SEVENTH CAUSES OF ACTION
GIBBS; BRETT “EEON” JONES aka EEON aka
BRETT JONES aka BRETT TORIANO
JONESTHEOPHILIOUS aka BRETT
RANDOFF TORIANO KEEFFE HENRY KANA-
SHAPHEL HITHRAPPES JONES-THEOPHILUS
fka KEEFE BRANCH; and RANCE MAGEE,
                       Defendants.
     PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S MOTION FOR DEFAULT
 JUDGMENT, OR IN THE ALTERNATIVE, SUMMARY JUDGMENT ON ITS THIRD,
          FOURTH, FIFTH, SIXTH, AND SEVENTH CAUSES OF ACTION

        COMES NOW plaintiff, PennyMac Loan Services, LLC (“PennyMac”) to file its motion

for default judgment and, in the alternative, summary judgment against defendants Innovated

Holdings, Inc. dba Sitcomm Arbitration Association (“Sitcomm”), Mark Moffett (“Moffett”),

Sandra Goulette (“Goulette”), Kirk Gibbs (“Gibbs”), Bret “Eeon” Jones aka EEON aka Brett Jones

aka Brett Toriano Jonestheophilious aka Brett Randoff Toriano Keeffe Henry Kana-Shaphel

Hithrappes Jones-Theophilus fka Keefe Branch (“EeoN”), and Rance Magee (“Magee”)

(collectively, “Defendants”) pursuant to Fed. R. Civ. P. 55 and 56 showing the following:

        1.      On December 11, 2019, PennyMac filed its original Complaint against Defendants,

among others. (Dkt No. 1.) Sitcomm was served on December 23, 2019. (Dkt No. 18.) Goulette

and Moffett were served on January 3, 2020. (Dkt Nos. 13 and 14.) Sitcomm, Goulette, and



                                                  1
136044.01923/125080143v.7
       Case 2:19-cv-00193-TBM-MTP Document 159 Filed 01/25/21 Page 2 of 7




Moffett did not file timely responses to the original Complaint and, accordingly, the Clerk entered

defaults against them on January 31, 2020. (Dkt No. 23.)

        2.       The Court vacated the default against Goulette, sua sponte, deeming the document

filed by Goulette at Dkt No. 35 to be her responsive pleading. (Dkt No. 52.) Gibbs filed an answer

to the original Complaint on or about February 3, 2020. (Dkt No. 24.)

        3.       On July 17, 2020, PennyMac moved to amend the complaint to substitute

“Innovated Holdings, Inc. dba Sitcomm Arbitration Association” as a defendant and add EeoN

and Magee, who are officers and directors of Sitcomm. (Dkt No. 77.)

        4.       The Court granted Plaintiff’s motion and PennyMac filed the First Amended

Complaint (the “FAC”) on August 10, 2020 and served Defendants with the FAC. (Dkt No. 83,

86-88; Metral Decl. ¶ 3.)1

        5.       None of the Defendants timely responded to the FAC. (Metral Decl. ¶ 5; Dkt Nos.

89-91.) Accordingly, at PennyMac’s request, the Clerk entered defaults against Sitcomm, EeoN,

and Magee on October 9, 2020. (Dkt No. 92.)

        6.       On October 8, 2020, PennyMac served Requests for Admission on Goulette,

Moffett, Gibbs, Ronnie Kahapea (“Kahapea”), and Mark Johnson (“Johnson”). (Metral Decl. ¶¶

6-10; Dkt No. 93.) None of these defendants responded to the Requests for Admission. (Id. ¶ 12.)

PennyMac also served deposition notices on Defendants, but no defendant appeared except for

Goulette. (Id. ¶ 13; Dkt No. 100.)2 PennyMac has moved to compel. (Dkt Nos. 110-141.)

        7.       PennyMac moves for default judgment, or in the alternative, for summary judgment

on PennyMac’s Third Claim for Defamation/Libel; Fourth Claim for Tortious Interference with



1
    “Metral Decl.” refers to the Declaration of Nicole Metral submitted in support of this Motion.
2
     PennyMac has moved to compel Defendants. (Dkt Nos. 110-141.)

                                                     2
136044.01923/125080143v.7
        Case 2:19-cv-00193-TBM-MTP Document 159 Filed 01/25/21 Page 3 of 7




Prospective Economic Advantage; Fifth Claim for Civil Conspiracy; Sixth Claim for violations of

the Civil Federal Racketeer Influenced and Corrupt Organizations Act (“RICO”); and Seventh

Claim for conspiracy to commit violation of Civil RICO pursuant to Fed. R. Civ. P. 55 and 56.

Defendants have defaulted in responding to the FAC and defaulted in responding to PennyMac’s

Requests for Admissions thereby conclusively establishing PennyMac’s entitlement to judgment.

          8.     PennyMac is filing concurrently herewith a memorandum of law supporting the

positions outlined above and relies on the below additional documents appended hereto. 3

    Exhibit 1 – Note, dated April 1, 2016 for Exhibit 15 - Interrogatories, Requests for
    Kahapea loan                                   Production, and Requests for Admission to
                                                   Johnson and Proof of Service
    Exhibit 2 – Deed of Trust, dated April 1, 2016 Exhibit 16 - Interrogatories, Requests for
    for Kahapea loan                               Production, and Requests for Admission to
                                                   Goulette and Proof of Service
    Exhibit 3 – “Conditional Acceptance” sent by Exhibit 17 - Interrogatories, Requests for
    Kahapea to PennyMac                            Production, and Requests for Admission to
                                                   Moffett and Proof of Service
    Exhibit 4 – “Legal Notification” sent by Exhibit 18 - Interrogatories, Requests for
    Kahapea to PennyMac                            Production, and Requests for Admission to
                                                   Gibbs and Proof of Service
    Exhibit 5 – Notice of Arbitration Hearing Exhibit 19 – Excerpts from Deposition of
    relating to Kahapea Arbitration                Sandra Goulette, taken on December 8, 2020
                                                   and January 20, 2021
    Exhibit 6 – the Kahapea Arbitration Award      Exhibit 20 – excerpts from sworn testimony
                                                   given by Moffett in the hearing to affirm and
                                                   vacate arbitration award in Brown v. Ally
                                                   Financial Incorporated, 2:18cv70 (S.D. Miss.)
    Exhibit 7 – payoff statement for Kahapea loan Exhibit 21 - copy of State of Wyoming
                                                   Secretary of State website relating to Sitcomm
    Exhibit 8 – Note, dated June 12, 2015 for Exhibit 22 - a copy of Sitcomm’s 2020 Profit
    Johnson loan                                   Corporation Annual Report filed with the
                                                   Wyoming Secretary of State on May 15, 2020
    Exhibit 9 – Deed of Trust, dated June 12, 2015 Exhibit 23 – a copy of Sitcomm’s website
    for Johnson loan                               https://saalimited.com/index.html           (last
                                                   accessed January 21, 2021)
    Exhibit 10 – “Conditional Acceptance” sent Exhibit 24 - Sample Forms retrieved from
    by Johnson to PennyMac                         Sitcomm’s website in July 2020

3
   The exhibits referenced below are authenticated by the Declaration of Nicole Metral and Declaration of
Johnny Morton submitted in support of this Motion.

                                                   3
136044.01923/125080143v.7
        Case 2:19-cv-00193-TBM-MTP Document 159 Filed 01/25/21 Page 4 of 7




    Exhibit 11 – Notice of Arbitration Hearing Exhibit 25 – Memorandum Opinion and
    relating to Johnson Arbitration;               Order, dated January 5, 2021 in Kahapea v.
                                                   PennyMac Loan Services LLC et al., Case No.
                                                   2:20-cv-151 (S.D. Miss.)
    Exhibit 12 – the Johnson Arbitration Award     Exhibit 26 – Memorandum Opinion and Order
                                                   of Dismissal, dated May 29, 2020 in Kahapea
                                                   v. PennyMac Loan Services LLC et al., Case
                                                   No. 1:19-mc-00028 (D.N.M.)
    Exhibit 13 – payoff statement for Johnson Exhibit 27 – Memorandum Opinion and Order
    loan                                           Awarding Attorneys’ Fees and Costs, dated
                                                   May 15, 2020 in Kahapea v. PennyMac Loan
                                                   Services LLC et al., Case No. 1:19-mc-00028
                                                   (D.N.M.)
    Exhibit 14 - Interrogatories, Requests for Exhibit 28 – Memorandum Opinion, dated
    Production, and Requests for Admission to September 8, 2020 and Minute Sheet, dated
    Kahapea and Proof of Service                   August 31, 2020 in Johnson v. PennyMac
                                                   Loan Services LLC, 3:19cv837 (E.D. Va.)
           9.      PennyMac submits that its Motion is well-taken and requests that the Court issue

judgment: (1) on the Third Cause of Action in the amount of $139,928.71 in compensatory

damages representing PennyMac’s attorneys’ fees in related actions (the “Attorneys’ Fees”) and

$1,000,000 in punitive damages; (2) on the Fourth Cause of Action in the amount of $551,450.99

consisting of $273,258.57 in unpaid principal, late fees, and interest through February 5, 2020, on

the Kahapea Loan and $278,192.42 in unpaid principal, late fees, and interest through February

19, 2021, on the Johnson Loan4; (3) on the Fifth Cause of Action in the amount of $139,928.71

representing the Attorneys’ Fees; and (4) on the Sixth and Seventh Causes of Action in the amount

$419,786.13, representing a trebling of the Attorneys’ Fees. PennyMac also requests that if the

Court grants the Motion, the Court set a schedule for PennyMac to submit a fee application to

recover its attorneys’ fees and costs expended in this action.




4
   PennyMac reserves the right to update and supplement its damages calculations with additional evidence
regarding the amounts owed on the Kahapea and Johnson loans.


                                                   4
136044.01923/125080143v.7
      Case 2:19-cv-00193-TBM-MTP Document 159 Filed 01/25/21 Page 5 of 7




 Dated:           January 25, 2021

                                        Respectfully submitted,


                                     /s/ Nicole Bartz Metral
                                     Cheryl S. Chang (admitted pro hac vice)
                                     chang@blankrome.com
                                     Nicole Bartz Metral (admitted pro hac vice)
                                     nbmetral@blankrome.com
                                     Jessica A. McElroy (admitted pro hac vice)
                                     jmcelroy@blankrome.com

                                     BLANK ROME LLP
                                     2029 Century Park East, 6th Floor
                                     Los Angeles, California 90067-2907
                                     Telephone: 424.239.3400
                                     Facsimile: 424.239.3434

                                     Harris F. Powers III
                                     hpowers@upshawwilliams.com
                                     Steven C. Cookston
                                     scookston@upshawwilliams.com

                                     Upshaw, Williams, Biggers & Beckham, LLP
                                     309 Fulton Street
                                     Post Office Drawer 8230
                                     Greenwood, MS 38935-8230
                                     Telephone: 662.455.1613
                                     Facsimile: 662.453.9245

                                     Counsel for Plaintiff




                                        5
136044.01923/125080143v.7
      Case 2:19-cv-00193-TBM-MTP Document 159 Filed 01/25/21 Page 6 of 7



                                      PROOF OF SERVICE

STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

       I am employed in the county of Los Angeles, State of California. I am over the age of 18
and not a party to the within action; my business address is BLANK ROME LLP, 2029 Century
Park East, 6th Floor, Los Angeles, California 90067.

        On January 25, 2021, I served the foregoing document(s):

   PLAINTIFF PENNYMAC LOAN SERVICES, LLC’S MOTION FOR DEFAULT
 JUDGMENT, OR IN THE ALTERNATIVE, SUMMARY JUDGMENT ON ITS THIRD,
        FOURTH, FIFTH, SIXTH, AND SEVENTH CAUSES OF ACTION

         on the interested parties in this action addressed and sent as follows:

                               SEE ATTACHED SERVICE LIST

     BY ENVELOPE: by placing  the original  a true copy thereof enclosed in sealed
      envelope(s) addressed as indicated and delivering such envelope(s):
     BY CERTIFIED MAIL: I caused such envelope(s) to be deposited in the mail at Los
      Angeles, California with postage thereon fully prepaid to the office or home of the
      addressee(s) as indicated. I am “readily familiar” with this firm’s practice of collection and
      processing documents for mailing. It is deposited with the U.S. Postal Service on that same
      day, with postage fully prepaid, in the ordinary course of business. I am aware that on
      motion of party served, service is presumed invalid if postal cancellation date or postage
      meter date is more than one day after the date of deposit for mailing in affidavit.
     BY FEDEX: I caused such envelope(s) to be deposited in a box or other facility regularly
      maintained by FedEx, an express service carrier, or delivered to a courier or driver
      authorized by said express service carrier to receive documents in an envelope designated
      by the said express service carrier, addressed as indicated, with delivery fees paid or
      provided for, to be transmitted by FedEx.
     FEDERAL: I declare that I am employed in the office of a member of the bar of this court
      at whose direction service was made.

        Executed on January 25, 2021, at Los Angeles, California.



                                                       Charman Bee




136044.01923/125080143v.7
      Case 2:19-cv-00193-TBM-MTP Document 159 Filed 01/25/21 Page 7 of 7




                               SERVICE LIST
      Pennymac Loan Services, LLC v. Sitcomm Arbitration Association, et al.;
                      Case No. 2:19-cv-00193-KS-MTP
 BY CERTIFIED MAIL:
 Ronnie Kahapea                           Defendant
 P.O. Box 875
 Volcano, HI 96785
 BY FEDEX:
 Mark Johnson                             Defendant
 451 May Lane
 Louisa, VA 23093
 Kirk Gibbs                               Defendant
 4115 Lawrenceville Rd.
 PMB 8119
 Lilburn, GA 30047
 Sandra Goulette                          Defendant
 3007 Crescent Hill Drive
 Laurel, MS 39440
 Mark Moffett                             Defendant
 345 Coon Jeffcoat Road
 Soso, MS 39480
 Rance Magee                              Defendant
 11294 Rose Road
 Emmett, MI 48022
 Innovated Holdings, Inc. dba             Defendant
 Sitcomm Arbitration Association
 C/O Registered Agents, Inc.
 30 N. Gould Street, Suite R
 Sheridan, WY 82801
 Brett “Eeon” Jones                       Defendant
 304 South Jones Boulevard
 Unit Eeon-1967
 Las Vegas, NV 89107




136044.01923/125080143v.7
